                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DISVISION AT DAYTON
                              CASE NO. 3:16-CV-00497-TMR

ROSE BRADLEY                                                                        PLAINTIFF

v.

J. STRICKLAND & CO., et al.                                                      DEFENDANTS


                                 AGREED PROTECTIVE ORDER

       WHEREAS, the parties recognize that, pursuant to discovery or otherwise during the

course of this litigation, the parties may be required to disclose confidential and proprietary

commercial or business information, and that disclosure of such information could cause

harm to the disclosing party, good cause therefor exists for the entry of a Protective Order

regarding confidentiality of proprietary commercial or business information that is expected

to be produced or provided during the course of discovery in this litigation.

       WHEREAS the parties shall abide by this Agreed Protective Order pursuant to Rule

26(c) to prevent unnecessary disclosure or dissemination of such confidential information

and materials; and

       WHEREAS this Protective Order shall be effective and binding throughout all

proceedings relating to this lawsuit, and shall apply to all discovery in this lawsuit, including

discovery of non-parties.

       IT IS HEREBY ORDERED, STIPULATED AND AGREED, pursuant to Fed. R. Civ. P. 26,

upon the agreement by and between the undersigned counsel for the parties, that the

following Protective Order shall govern the handling of confidential information produced

by any party:



                                               1
       1. "Confidential Information" means any non-public document, electronically stored

information, file, portion of files, transcribed testimony, or response to a discovery request,

including any extract, abstract, chart, summary, note, or copy made therefrom, that the party

producing the document believes in good faith contains proprietary, confidential,

commercially sensitive, competitive, or trade secret information, personal information, or

otherwise sensitive information that is entitled to protection from disclosure under

applicable law.

       2. When Confidential Information is produced, provided, or otherwise disclosed, it

will be designated by imprinting the word "Confidential" on each page containing the

Confidential Information or by imprinting the word "Confidential" on the label of any CD or

other disc or device containing Confidential Information.

       3. All Confidential Information shall be subject to the following restrictions:

       (a) It shall be used only for the purpose of this litigation; and

       (b) It shall not be communicated or disclosed, either directly or indirectly, to anyone

except to Authorized Persons (see Paragraph 4) and exclusively for purposes of this case.

       4. Confidential Information, or copies or extracts of Confidential Information, or

compilations and summaries of Confidential Information, may be disclosed, summarized,

described, characterized, or otherwise communicated or made available, in whole or in part,

only to the following persons:

       (a) Parties' officers, directors and employees (including in-house counsel) to whom

such disclosure is reasonably necessary for the purpose of this litigation, a party's insurer

(defined herein as an entity that has issued any policy(s) to a party that may provide

coverage for a claim in suit) solely for the purposes of this case, and outside counsel of record



                                               2
in this action and regular and temporary employees of such counsel to whom it is necessary

that the information or material be shown for the purposes of this litigation;

        (b) The named parties;

        (c) Experts and consultants (and their employees as necessary) for the purpose of

assisting in the preparation of the case or for the purpose of testifying by deposition or at the

trial of this matter, subject to and conditioned upon compliance with Exhibit A to this Order;

        (d) The Court and its employees whose duties require access to the Confidential

Information;

        (e) Court reporters, transcribers, notary publics or stenographers subject to and

conditioned upon compliance with Exhibit A to this Order;

        (f) Copy services or graphics or design services retained by counsel for a party for

purposes of copying, imaging, filing, coding, converting, storing or retrieving data,

documents, or other information, or designing programs for handling data, preparing

demonstrative or other exhibits for deposition, trial or other court proceedings in this action

subject to and conditioned upon compliance with Exhibit A to this Order;

        (g) Any other person only upon order of the Court or upon prior written consent of

all parties.

        5. Individuals authorized to review Confidential Information provided to them under

Paragraph 4, above, shall hold the Confidential Information in confidence and shall not

divulge the Confidential Information, either verbally or in writing, to any other person, entity

or government agency unless authorized by court order.

        6. The party or party's counsel who discloses Confidential Information to any

Authorized Person shall be responsible for assuring compliance with the terms of this



                                               3
Protective Order with respect to persons to whom such Confidential Information is

disclosed.

         7. During the pendency of this litigation, counsel, their staff, and any persons who

receive Confidential Information pursuant to Paragraph 4 of this Protective Order shall

retain custody of Confidential Information, and copies made therefrom.

         8. As set forth in this paragraph and its subparts, information conveyed or discussed

in testimony at a deposition shall be subject to this Protective Order, provided that it is

designated as Confidential Information orally or in writing either at the time of the

deposition or within 14 days after receipt by the parties of the transcript.

         (a) For such time as any discovery material designated as Confidential Information

are disclosed in a deposition, the party whose information or document is to be disclosed

shall have the right to exclude from attendance at that portion of the deposition any person

who is not entitled to receive such information or document pursuant to this Protective

Order.

         (b) In the event that a party believes that Confidential Information will be disclosed

during a deposition, counsel for the party may designate on the record that all or specific

portions of the deposition transcript, and the information contained therein, is to be treated

as Confidential.

         9. In the case of expert reports, if any designated Confidential Information, pursuant

to this Protective Order is specifically identified in or attached to an expert's report, the

report shall be marked on its cover as "Contains Confidential Information", and the portion

of the report reflecting such information shall be stamped "Contains Confidential

Information", and access thereto shall be limited pursuant to the terms of this Protective



                                               4
Order. The party retaining the expert shall be responsible for the initial stamping of such

report.

          10. Nothing in this Protective Order shall be construed to restrict the use or

disclosure of Confidential Information at trial or any other court proceeding; provided,

however, that the use or disclosure of Confidential Information at trial or any other court

proceeding shall be addressed by this Court at the appropriate time. Counsel for the parties

agree to confer in good faith about procedures for handling material designated Confidential

Information during trial or any hearing in open Court of this action, including the possibility

of an additional order.

          11. Unless otherwise required by the Court, whenever any document designated as

Confidential Information is filed with the Court, the party submitting such document or

pleading shall file a motion for leave to file under seal. Per authority of Procter & Gamble Co.

v. Bankers Trust Co., 78 F.3d 219 (6th Cir. 1996) and Shane Group, Inc. v. Blue Cross Blue Shield

of Mich., 825 F.3d 299 (6th Cir. 2016), no document may be filed with the Court under seal

without prior permission from the Court as to each document, upon motion and upon

demonstrating “why the interests in support of nondisclosure are compelling, why the

interests supporting access are less so, and why the seal [requested] is no broader than

necessary[.]” Shane Group, 825 F.3d at 306. Parties granted leave to file material under seal,

or parties seeking an in camera inspection of materials by the Court, shall comply with all

applicable provisions of the Southern District of Ohio Local Rules. This Agreed Protective

Order does not, in and of itself, authorize filing any materials under seal and any provisions

in this Agreed Protective Order to the contrary are hereby stricken. Parties intending to file




                                               5
any information designated as Confidential shall confer with all counsel sufficiently in

advance of filing so as not to delay any deadlines set by the Court.

       12. Unless otherwise permitted, within sixty (60) days after the conclusion of this

lawsuit, including all appeals therefrom, all documents designated as Confidential, all copies

of documents designated as Confidential in the possession, custody or control of the

receiving parties, and their experts, investigators, advisors, or consultants shall be destroyed

or returned to counsel for the producing party. However, outside counsel may retain

pleadings, attorney and consultant work product, and depositions for archival purposes

only; those materials shall not be disclosed to anyone. Upon request, a party and its counsel

shall separately provide written certification to the producing party that the actions required

by this paragraph have been completed.

       13. Notwithstanding anything in this Protective Order to the contrary, the

confidentiality obligations of this Protective Order shall not prohibit the disclosure by any

party of any Discovery Material required to be disclosed by any law, regulation, order, or rule

of any governmental authority; provided, however, that if a party is required to disclose the

Discovery Material designated as Confidential pursuant to any law, regulation, order or rule

of any governmental authority, the party shall give immediate advance written notice of any

such requested disclosure to the counsel of the other party or parties to afford that the

original producing party the opportunity to seek legal protection from the disclosure of such

Discovery Material.

       14. This Protective Order shall be without prejudice to the right of any party:

       (a) to have determined by motion, at any time, whether any Discovery Material has

been improperly designated as Confidential in which event, the party contesting the



                                               6
assertion of confidentiality shall have the burden of establishing the non-confidentiality of

the Discovery Material; and

       (b) to apply to the Court for relief from any of the requirements of this Protective

Order, for good cause.

       IT IS SO ORDERED.

Date: 11/29/2018                                  s/ Michael J. Newman
                                                  Michael J. Newman
                                                  United States Magistrate Judge




                                             7
Agreed to:

 /s/ Daniel E. Linneman                 /s/ Thomas J. Intili
 Jeffrey C. Mando, Esq. (43785)         Thomas J. Intili, Esq.
 Daniel E. Linneman, Esq. (77902)       Danielle A. Groves, Esq.
 ADAMS, STEPNER,                        Mitchell J. Anderson, Esq.
 WOLTERMANN & DUSING, PLLC              INTILI & GROVES CO., LPA
 40 West Pike Street                    2300 Far Hills Avenue
 Covington, KY 41011                    Dayton, OH 45419
 859.394.6200                           937.226.1770
 859.392.7263 – Fax                     937.281.1562 – Fax
 jmando@aswdlaw.com                     tom@igattorneys.com
 dlinneman@aswdlaw.com                  Danielle@igattorneys.com

 Attorneys for Defendants               Attorneys for Plaintiff




                                    8
